        2:18-cr-20057-CSB-EIL # 27        Page 1 of 4                                          E-FILED
                                                                Monday, 13 January, 2020 04:10:10 PM
                                                                        Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
              Plaintiff,                   )
                                           )
       vs.                                 )      Case No. 18-CR-20057-001
                                           )
QUINTEZ TURNER,                            )
                                           )
              Defendant.                   )

                  THE UNITED STATES OF AMERICA’S
              MOTION TO STRIKE OR IN THE ALTERNATIVE
    TO STAY THE GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION

       The United States of America, by its attorney, John C. Milhiser, United States

Attorney for the Central District of Illinois, through undersigned counsel, hereby

respectfully requests that this Court strike Defendant Quintez Turner’s motion to

suppress evidence (R. 26) for failing to state a basis for the relief sought. Alternatively,

the United States respectfully requests that this Court stay the government’s response

to defendant’s motions until such time as the defendant files a memorandum of law in

support of his request. As grounds, the government states the following:

       1.     A federal grand jury seated in the Central District of Illinois returned a

three-count indictment against Defendant Quintez Turner on December 4, 2018. R. 8.

Following enactment of the First Step Act and the United States Supreme Court’s ruling

in United States v. Rehaif, slip op. 17-9560, 588 U.S. ____ (2019), a superseding indictment

was returned against the defendant on August 8, 2019. R. 21.
         2:18-cr-20057-CSB-EIL # 27        Page 2 of 4



        2.      On January 5, 2020, the defendant filed a motion to suppress evidence in

this case. R. 26. This motion did not include a brief or memorandum of law with

supporting authority or argument. Id. Rather, the defendant noted simply that “[a]

memorandum of law will be filed in support of this motion.” Id. at 1.

        3.      The following day, January 6, 2020, this Honorable Court entered an order

requiring the government respond to the defendant’s motion within three weeks, by

January 27, 2020. d/e 01/06/2020.

        4.      As of the filing of this present motion on January 13, 2020, no

memorandum of law has been filed by the defendant to support his requested relief.

The government cannot properly respond to the defendant’s motion to suppress as it is

presently filed, without a supporting memorandum of law.

        5.      Motions must be “supported by a brief” or “include a memorandum of

law … and supporting authorities upon which the moving party relies, and identify[ ]

the Rule under which the motion is filed.” See CDIL L.R. 12.1 (criminal); see also CDIL

L.R. (civil).

        6.      The defendant has not yet offered any legal basis for the requested

suppression of evidence, and this Court should not have to guess what such a basis may

be. For this Court to grant the defendant’s motion, it would have to both construct

defendant’s legal argument and then rule in favor of that court-constructed argument.

That, however, is not this Court’s role. See United States v. Alden, 527 F.3d 653, 664 (7th

Cir. 2008) (citations omitted) (it is not a court’s “obligation * * * to research and construct

                                               2
        2:18-cr-20057-CSB-EIL # 27       Page 3 of 4



legal arguments available to parties”). The Seventh Circuit has repeatedly declined to

address unsubstantiated claims because “[u]ndeveloped and unsupported claims are

waived.” United States v. Smallwood, 188 F.3d 905, 914 (7th Cir.1999); United States v.

Brocksmith, 991 F.2d 1363, 1366 (7th Cir.1993).

       For the reasons set forth herein, the government respectfully requests that this

Honorable Court either (1) strike the defendant’s motion for failure to comply with the

local rules, or (2) order the defendant to file a memorandum of law in support of his

motion to suppress and stay the government’s response to the motion until three-weeks’

time after he has done so.


                                          Respectfully submitted,

                                          JOHN C. MILHISER
                                          United States Attorney

                                          /s/ Rachel E. Ritzer
                                          Rachel E. Ritzer, Bar No. IL 6309905
                                          Assistant United States Attorney
                                          201 S. Vine St., Suite 226
                                          Urbana, IL 61802
                                          Phone: 217/373-5875
                                          Fax: 217/373-5891
                                          rachel.ritzer@usdoj.gov




                                             3
        2:18-cr-20057-CSB-EIL # 27        Page 4 of 4



                               CERTIFICATE OF SERVICE

        I hereby certify that on January 13, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such
filing to the attorney of record.




                                           /s/ Rachel E. Ritzer
                                           Rachel E. Ritzer, Assistant U.S. Attorney




                                              4
